Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28 and 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11353831 B2.

Regarding claim 21, claims 1, 4 and 5 of 11353831 teaches a building system of a building comprising one or more storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to (claim 1 lines 1-4): 
generate a graphic building interface based on a graphic building model (BIM) of the building and a plurality of pieces of building equipment, wherein the graphic building interface comprises a plurality of graphic representations of the plurality of pieces of building equipment (BIM Objects) within a graphic representation of the building (claim 1, lines 31-38); 
receive a plurality of points (BAS points) of the plurality of pieces of building equipment, the plurality of points representing one or more conditions measured by the plurality of pieces of building equipment or operating settings (environmental control interaction) of the plurality of pieces of building equipment (claim 1, lines 10-13 and 43-44); 
generate a plurality of mappings between the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations (claim 1, lines 15-19); 
receive, via a user device, a selection of the graphic representation of the piece of building equipment within the graphic building interface (claim 4); 
retrieve, based on a plurality of mappings, a plurality of values of the one or more points responsive to receiving the selection of the graphic representation of the piece of building equipment (claim 4); and 
generate user interface data causing the graphic building interface to include a user interface element comprising one or more trends (history) for the one or more points based on the plurality of values of the one or more points (claim 5).

	Regarding claim 28, claims 1, 4 and 5 of 11353831 teaches the instructions cause the one or more processors to: store a building information model (BIM) database of the building in the one or more storage media, the BIM database comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent the plurality of pieces of building equipment, the plurality of pieces of building equipment located within the building and the plurality of BIM objects comprising a collection of attributes that define properties of the plurality of pieces of building equipment (claim 1, lines 5-10).  

Regarding claim 29, claims 1, 4 and 5 of 11353831 teaches the instructions cause the one or more processors to: update the BIM database by integrating the plurality of points within the BIM database by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the plurality of points for the plurality of pieces of building equipment (claim 1, lines 20-28).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 30, The claim recites “generate a work order for the piece of building equipment based on the alarm” however the specification of the current and original disclosure as filed on 11/25/2029 from which the current application is continuation although they describe storing and displaying work orders (paragraph [0119]) do not describe any particular way in which the system generates a work order so that the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 31-33, the claims are dependent on and require all the limitations of claim 30 and are therefore rejected for the same reason as claim 30.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-28, 34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et. Al. (US 20090057425 A1 hereinafter Sullivan) and further in view of Chen et. Al. (US 20150113462 A1 newly cited hereinafter Chen).

Regarding claim 21, Sullivan teaches in Figs. 1-10D Figs 3A-10D showing various views of webpages used as a graphic user interface produced by the building system shown in Figs. 1-2 (paragraphs [0054]) with associated text a building system 10 of a building comprising one or more storage media (storage media in computers and servers which stores programs for carrying out algorithms (paragraph [0025]) for example controller 36 in Fig. 2 (paragraph [0033]) and or other computers or servers in the system) having instructions (programs paragraph [0025] for controlling HVAC system used to control the HVAC system and make user interface) stored thereon that, when executed by one or more processors (processors in controller or servers  used to control the HVAC system and make user interface), cause the one or more processors to: 
generate a graphic building interface (400 of Fig. 4A and other corresponding views shown in Figs. 3A-10D) based on a graphic building model 410 of the building and a plurality of pieces of building equipment (thermostats represented by 412 and 414), wherein the graphic building interface comprises a plurality of graphic representations of the plurality of pieces of building equipment (412 and 414) within a graphic representation of the building (Fig. 4A, paragraph [0077]); 
receive a plurality of points (information measured thermostats represented by 412 and 414) of the plurality of pieces of building equipment, the plurality of points representing one or more conditions measured by the plurality of pieces of building equipment or operating settings of the plurality of pieces of building equipment (for example current temperature and relative humidity measured by 412 in 416 Fig. 4A, (paragraph [0078])); 
receive, via a user device, a selection of the graphic representation of the piece of building equipment within the graphic building interface (clicking on 412 or 414 paragraph [0078]); 
retrieve, based on a plurality of mappings, a plurality of values of the one or more points responsive to receiving the selection of the graphic representation of the piece of building equipment (for example displayed values of discharge temperature and relative humidity shown in 416 are retrieved when 412 is clicked Fig. 4A, paragraph [0078]); and 
generate user interface data causing the graphic building interface to include a user interface element 710 comprising one or more trends for the one or more points based on the plurality of values of the one or more points (Fig. 7A-7B paragraph [0103]).
	Sullivan does not specify the instructions when executed by one or more processors generate a plurality of mappings between the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations; and the retrieving, a plurality of values based on the plurality of mappings however Sullivan teaches that the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment are mapped, and that the  (since clicking on the graphical representation causes values associated with the points to be displayed paragraph [0078] the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment are mapped).
	Chen discloses in Fig. 1 with associated text instructions when executed by one or more processors generate a plurality of mappings between a plurality of points (state variables (paragraph [0027] and [0025]) and a plurality of graphic representations of the plurality of pieces of building equipment (BIM objects paragraph [0016] and [0025]), similar to those of Sullivan, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations (104 of Fig. 1 and paragraph [0025]) so that by using a method similar to that of Chen to generate the mapping of Sullivan the instructions when executed by one or more processors would generate a plurality of mappings between the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations; and retrieve, the plurality of values based on the plurality of mappings.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that of Chen to generate the mapping of Sullivan because according to Chen a BIM database (e.g., BIM database 226 described in connection with FIG. 2) can be searched for all BIM data (further described herein) associated with the assigned name, the BIM data associated with the assigned name can be retrieved from the BIM database, the retrieved BIM data can be parsed based on the ontology definition of the BIM object, the parsed BIM data can be assigned as the state variable, and the assigned state variable can be attached to the widget (paragraph [0026]) which would allow flexibility in what BAS point data is displayed in in association with a BIM object.

Regarding claim 23, Sullivan teaches the instructions cause the one or more processors to: 
receive a selection of the one or more points of the plurality of points via the graphic building interface (points in 720 paragraph [0104], Fig. 7B); 
select a trend of the one or more trends for the one or more points responsive to the selection of the one or more points (trend name 716 paragraph [0104, Fig. 7B); and -3- 4882-0766-0829.1Atty. Dkt. No. 15BE060-US6 (116048-1251) 
cause the user interface element to include the trend (select view trends paragraph [0102]).

Regarding claim 24, Sullivan teaches the instructions cause the one or more processors to: 
receive a selection of a time range from a starting time to an ending time 728 (Fig. 7B, paragraph [0105]); and 
cause the one or more trends to trend the one or more points from the starting time to the ending time (select view trends paragraph [0102]).  

Regarding claim 25, Sullivan teaches the instructions cause the one or more processors to: 
store technical detail information (for example any of settings and values such as current temperature and relative humidity in 416) for the piece of building equipment in the one or more storage media; and 
cause the graphic building interface to include the technical detail information (information in 416) in a particular location within the graphic building interface 416 associated with the graphic representation of the piece of building equipment responsive to the selection of the graphic representation of the piece of building equipment (416 is to a side of 412 and 414 the claim would not necessarily require the location to be within the graphical representation of the building itself).  

Regarding claim 26, Sullivan teaches in Figs. 3B, 4A and 6B the instructions cause the one or more processors to: 
generate, based on at least a portion of the plurality of mappings, an alarm 312 (316 in Fig. 3B having alarm information in 312 paragraph [0061] and 412 in Fig. 4A correspond to the same thermostat T7350) for the piece of building equipment based on the plurality of values of the one or more points (Temperature Fig. 6B) of the plurality of points mapped to the piece of building equipment by the portion of the plurality of mappings and an alarm rule (Limits 628 and 630 of Fig. 6B) for the piece of building equipment (paragraph [0099]).  

Regarding claim 27, Sullivan teaches in Figs. 3B, 4A and 6B the instructions cause the one or more processors to: 
receive, via the user device, one or more configurations of the alarm rule, the alarm rule and the one or more configurations defining the generation of the alarm for the piece of building equipment (Fig. 6B , paragraph [0099]); and -4- 4882-0766-0829.1Atty. Dkt. No. 15BE060-US6 (116048-1251) 
generate, based on at least the portion of the plurality of mappings, the alarm for the piece of building equipment further based on the one or more configurations of the alarm rule (raising the alarm paragraph [0099]).

Regarding claim 28, Sullivan in view of Chen teaches the building system of claim 21.
Sullivan does not specify the instructions cause the one or more processors to: store a building information model (BIM) database (226 and 222) of the building in the one or more storage media, the BIM database comprising a plurality of BIM objects 222, wherein at least some of the plurality of BIM objects represent a plurality of pieces of building equipment (paragraph [0034]), the plurality of pieces of building equipment located within a building and the plurality of BIM objects (data associated with the objects paragraph [0034]) comprising a collection of attributes that define properties of the plurality of pieces of building equipment (paragraph [0037]).
	Chen teaches in Fig. 2 with associated text instructions to cause the one or more processors to: store a building information model (BIM) database (226 and 222) of the building in the one or more storage media, the BIM database comprising a plurality of BIM objects 222, wherein at least some of the plurality of BIM objects represent a plurality of pieces of building equipment (paragraph [0034]), the plurality of pieces of building equipment located within a building and the plurality of BIM objects (geometrical information with the objects paragraph [0034]) comprising a collection of attributes that define properties of the plurality of pieces of building equipment (paragraph [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include instructions similar to Chen in the instructions of Sullivan because according to Chen widget 212 can be generated automatically, as previously described in connection with FIG. 1. BIM object 222 can be a representation of a control component, equipment, device, network, area, and/or space of the building associated with the building information modeling, the geometrical information associated with BIM object 222 can include the shape(s) of BIM object 222, and the relationship information associated with BIM object 222 can include the IFC associated with BIM object 222 (paragraph [0034]) thus such a BIM could be used to generate a graphical user interface similar to or more realistic than the graphical user interface of Sullivan.

Regarding claim 34, Sullivan teaches in Figs. 1-10D Figs 3A-10D showing various views of webpages used as a graphic user interface produced by the building system shown in Figs. 1-2 (paragraphs [0054]) with associated text method comprising: 
generating, by a system 10 comprising one or more storage media (storage media in computers and servers which stores programs for carrying out algorithms (paragraph [0025]) for example controller 36 in Fig. 2 (paragraph [0033]) storing instructions (programs paragraph [0025] for controlling HVAC system used to control the HVAC system and make user interface) and one or more processors (processors in controller or servers  used to control the HVAC system and make user interface) to execute the instructions, a graphic building interface (400 of Fig. 4A and other corresponding views shown in Figs. 3A-10D) based on a graphic building model 410 of a building and a plurality of pieces of building equipment (thermostats represented by 412 and 414), wherein the graphic building interface comprises a plurality of graphic representations of the plurality of pieces of building equipment (412 and 414) within a graphic representation of the building (Fig. 4A, paragraph [0077]); 
receiving, by the system, a plurality of points (information measured thermostats represented by 412 and 414) of the plurality of pieces of building equipment, the plurality of points representing one or more conditions measured by the plurality of pieces of building equipment or operating settings of the plurality of pieces of building equipment (for example current temperature and relative humidity measured by 412 in 416 Fig. 4A, (paragraph [0078])); -6- 4882-0766-0829.1Atty. Dkt. No. 15BE060-US6 (116048-1251) 
receiving, by the system, via a user device, a selection of the graphic representation of the piece of building equipment within the graphic building interface (clicking on 412 or 414 paragraph [0078]); 
retrieving, by the system, based on a plurality of mappings, a plurality of values of the one or more points responsive to receiving the selection of the graphic representation of the piece of building equipment (for example displayed values of discharge temperature and relative humidity shown in 416 Fig. 4A, paragraph [0078]); and 
generating, by the system, user interface data causing the graphic building interface to include a user interface element 710 comprising one or more trends for the one or more points based on the plurality of values of the one or more points (Fig. 7A-7B paragraph [0103]).  
	Sullivan does not specify generating, by the system, a plurality of mappings between the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations; and the retrieving, a plurality of values based on the plurality of mappings however Sullivan teaches that the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment are mapped, and that the  (since clicking on the graphical representation causes values associated with the points to be displayed paragraph [0078] the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment are mapped).
	Chen discloses in Fig. 1 with associated text generating by a system a plurality of mappings between a plurality of points (state variables (paragraph [0027] and [0025]) and a plurality of graphic representations of the plurality of pieces of building equipment (BIM objects paragraph [0016] and [0025]), similar to those of Sullivan, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations (104 of Fig. 1 and paragraph [0025]) so that by using a method similar to that of Chen to generate the mapping of Sullivan method would comprise generating, by the system, a plurality of mappings between the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations; and retrieving, by the system, the plurality of values based on the plurality of mappings.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that of Chen to generate the mapping of Sullivan because according to Chen a BIM database (e.g., BIM database 226 described in connection with FIG. 2) can be searched for all BIM data (further described herein) associated with the assigned name, the BIM data associated with the assigned name can be retrieved from the BIM database, the retrieved BIM data can be parsed based on the ontology definition of the BIM object, the parsed BIM data can be assigned as the state variable, and the assigned state variable can be attached to the widget (paragraph [0026]) which would allow flexibility in what BAS point data is displayed in in association with a BIM object.

Regarding claim 36, Sullivan teaches
receiving, by the system, a selection of the one or more points of the plurality of points via the graphic building interface (points in 720 paragraph [0104], Fig. 7B); 
selecting, by the system, a trend of the one or more trends for the one or more points responsive to the selection of the one or more points (trend name 716 paragraph [0104, Fig. 7B); and 
causing, by the system, the user interface element to include the trend (select view trends paragraph [0102]).  


Regarding claim 37, Sullivan teaches receiving, by the system, a selection of a time range from a starting time to an ending time 728 (Fig. 7B, paragraph [0105]); and 
causing, by the system, the one or more trends to trend the one or more points from the starting time to the ending time (select view trends paragraph [0102].

Regarding claim 38, Sullivan teaches storing, by the system, technical detail information (for example any of settings and values such as current temperature and relative humidity represented in 416)  for the piece of building equipment in one or more storage media; and 
causing, by the system, the graphic building interface to include the technical detail information (information in 416)  in a particular location within the graphic building interface 416 associated with the graphic representation of the piece of building equipment responsive to the selection of the graphic representation of the piece of building equipment (416 is to a side of 412 and 414 the claim would not necessarily require the location to be within the graphical representation of the building itself).

Regarding claim 39, Sullivan teaches in Figs. 1-10D Figs 3A-10D showing various views of webpages used as a graphic user interface produced by the building system shown in Figs. 1-2 (paragraphs [0054]) with associated text a building system 10 of a building comprising: 
one or more storage media (storage media in computers and servers which stores programs for carrying out algorithms (paragraph [0025]) for example controller 36 in Fig. 2 (paragraph [0033]) and or other computers or servers in the system) having instructions (programs paragraph [0025] for controlling HVAC system (paragraph [0033]) stored thereon; and 
one or more processors (processors in controller or servers  used to control the HVAC system and make user interface) configured to execute the instructions, causing the one or more processors to: 
generate a graphic building interface (400 of Fig. 4A and other corresponding views shown in Figs. 3A-10D) based on a graphic building model 410 of the building and a plurality of pieces of building equipment (thermostats represented by 412 and 414), wherein the graphic building interface comprises a plurality of graphic representations of the plurality of pieces of building equipment (412 and 414)  within a graphic representation of the building (Fig. 4A, paragraph [0077]); 
receive a plurality of points (information measured thermostats represented by 412 and 414) of the plurality of pieces of building equipment, the plurality of points representing one or more conditions measured by the plurality of pieces of building equipment or operating settings of the plurality of pieces of building equipment (for example current temperature and relative humidity measured by 412 in 416 Fig. 4A, (paragraph [0078])); 
receive, via a user device, a selection of the graphic representation of the piece of building equipment within the graphic building interface (clicking on 412 or 414 paragraph [0078]); 
retrieve, based on a plurality of mappings, a plurality of values of the one or more points responsive to receiving the selection of the graphic representation of the piece of building equipment (for example displayed values of discharge temperature and relative humidity shown in 416 Fig. 4A, paragraph [0078]); and 
generate user interface data causing the graphic building interface to include a user interface element 710 comprising one or more trends for the one or more points based on the plurality of values of the one or more points (Fig. 7A-7B paragraph [0103])
	Sullivan does not specify the instructions when executed by one or more processors generate a plurality of mappings between the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations; and the retrieving, a plurality of values based on the plurality of mappings however Sullivan teaches that the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment are mapped, and that the  (since clicking on the graphical representation causes values associated with the points to be displayed paragraph [0078] the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment are mapped).
	Chen discloses in Fig. 1 with associated text instructions when executed by one or more processors generate a plurality of mappings between a plurality of points (state variables (paragraph [0027] and [0025]) and a plurality of graphic representations of the plurality of pieces of building equipment (BIM objects paragraph [0016] and [0025]), similar to those of Sullivan, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations (104 of Fig. 1 and paragraph [0025]) so that by using a method similar to that of Chen to generate the mapping of Sullivan the instructions when executed by one or more processors would generate a plurality of mappings between the plurality of points and the plurality of graphic representations of the plurality of pieces of building equipment, wherein the plurality of mappings map one or more points of the plurality of points of a piece of building equipment of the plurality of pieces of building equipment with a graphic representation of the piece of building equipment of the plurality of graphic representations; and retrieve, the plurality of values based on the plurality of mappings.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that of Chen to generate the mapping of Sullivan because according to Chen a BIM database (e.g., BIM database 226 described in connection with FIG. 2) can be searched for all BIM data (further described herein) associated with the assigned name, the BIM data associated with the assigned name can be retrieved from the BIM database, the retrieved BIM data can be parsed based on the ontology definition of the BIM object, the parsed BIM data can be assigned as the state variable, and the assigned state variable can be attached to the widget (paragraph [0026]) which would allow flexibility in what BAS point data is displayed in in association with a BIM object.

Claims 22, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Chen and still further in view of Foslien et. Al. (US 20090112532 A1 hereinafter Foslien).

Regarding claims 22 and 40, Sullivan in view of Chen teaches the building system of claim 21, wherein the user interface element is a graph with a vertical axis indicating the plurality of values and a horizontal axis indicating time (Fig. 7A, paragraph [0103]); 
wherein the instructions cause the one or more processors to: 
generate a window (700 and 712) including the user interface element comprising the one or more trends 710 (paragraph [0104]) responsive to receiving the selection of the graphic representation of the piece of building equipment (paragraph [0102]), the window further comprising: 
a time range element (start time end time and apply time range button on 710 or element 728 in 712) providing a selection of a time range from a starting time to an ending time (Figs. 7A and 7B, paragraph [0105]); 
receive, via the time range element of the window, a particular time range including a particular starting time and a particular ending time (paragraph [0105]); 
cause the user interface element to display the one or more trends from the particular starting time to the particular ending time (paragraph [0105]);   
	Sullivan does not specify the instructions when executed by one or more processors generate receive an interaction with a trend of the one or more trends at a time between the particular starting time and the particular ending time; and 
generate a second window and display the second window within the user interface element in a location associated with the time, wherein the second window comprises: 
an indication of the time; 
an indication of a particular value of the plurality of values associated with the time; and 
an indication of a unit of measure of the particular value.
	Foslien discloses in Fig. 22 with associated text instructions to receive an interaction with a trend 208 of the one or more trends at a time between the particular starting time and the particular ending time (using cursor to select a point on the trend at a particular time paragraph [0042]); and 
generate a second window 224 and display the second window within the user interface element in a location associated with the time (Fig. 2), wherein the second window comprises: 
an indication of the time (Time=18:07:35 in 224 of Fig. 2); 
an indication of a particular value of the plurality of values associated with the time (20.04 in 224 of Fig. 2); and 
an indication of a unit of measure of the particular value (Q in 224 of Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include instructions similar to Foslien in the instructions of Sullivan because according to Foslien information 224 associated with the last point 220 in the phase plane plot 216 and the two cursors 222 in the trend plot 202 is displayed (paragraph [0042]) so that such instructions would be useful to view exact values in the trends of Sullivan.

Regarding claim 35, Sullivan in view of Chen teaches the method of claim 34, wherein the user interface element is a graph with a vertical axis indicating the plurality of values and a horizontal axis indicating time (Fig. 7A, paragraph [0103]); 
wherein the method further comprises: 
generating, by the system, a window 700 including the user interface element comprising the one or more trends responsive to receiving the selection of the graphic representation of the piece of building equipment (paragraph [0102]), the window further comprising: 
a time range element (start time end time and apply time range button on 710 or element 728 in 712) providing a selection of a time range from a starting time to an ending time (Figs. 7A and 7B, paragraph [0105]); 
receiving, by the system, via the time range element of the window, a particular time range including a particular starting time and a particular ending time (paragraph [0105]); 
causing, by the system, the user interface element to display the one or more trends from the particular starting time to the particular ending time (paragraph [0105]).
	Foslien discloses in Fig. 22 with associated text a method comprising receiving, by the system, an interaction with a trend 208 of the one or more trends at a time between the particular starting time and the particular ending time (using cursor to select a point on the trend at a particular time paragraph [0042]); and -7- 4882-0766-0829.1Atty. Dkt. No. 15BE060-US6 (116048-1251) 
generating, by the system, a second window 224 and display the second window within the user interface element in a location associated with the time (Fig. 2), wherein the second window comprises: 
an indication of the time (Time=18:07:35 in 224 of Fig. 2); 
an indication of a particular value of the plurality of values associated with the time (20.04 in 224 of Fig. 2); and 
an indication of a unit of measure of the particular value (Q in 224 of Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to Foslien in the method of Sullivan because according to Foslien information 224 associated with the last point 220 in the phase plane plot 216 and the two cursors 222 in the trend plot 202 is displayed (paragraph [0042]) so that such instructions would be useful to view exact values in the trends of Sullivan.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897